--------------------------------------------------------------------------------

Exhibit 10.1
 
FOURTH AMENDMENT TO CREDIT AGREEMENT
 
THIS FOURTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of August 30, 2012, by and among WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as agent (“Agent”) for the Lenders (as defined in the
Credit Agreement referred to below), the Lenders party hereto and INTERNAP
NETWORK SERVICES CORPORATION, a Delaware corporation (“Borrower”).
 
WHEREAS, Borrower, Agent, and Lenders are parties to that certain Credit
Agreement dated as of November 2, 2010 (as amended, restated, modified or
supplemented from time to time, the “Credit Agreement”); and
 
WHEREAS, Borrower has requested that Agent and the Lenders amend the Credit
Agreement in certain respects, including without limitation, to increase (a) the
aggregate Revolver Commitment of the Lenders by $10,000,000 (the “Additional
Revolver Commitment”) and (b) the aggregate Term Loan Commitment of the Lenders
by $10,000,000 (the “Additional Term Loan Commitment”; and together with the
Additional Revolver Commitment, the “Additional Commitments”),  in each case as
more specifically set forth herein, and Agent and the Lenders have agreed to the
foregoing, on the terms and conditions set forth herein.
 
NOW THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto agree as follows:
 
1.           Defined Terms.  Unless otherwise defined herein, capitalized terms
used herein and not otherwise defined shall have the meanings ascribed to such
terms in the Credit Agreement.
 
2.           Amendments to Credit Agreement.  In reliance upon the
representations and warranties of Borrower set forth in Section 6 below, and
subject to the satisfaction of the conditions to effectiveness set forth in
Section 5 below, the Credit Agreement is hereby amended as follows:
 
(a)         The preamble to the Credit Agreement is hereby amended and restated
in its entirety as follows:
 
THIS CREDIT AGREEMENT (this “Agreement”), is entered into as of November 2, 2010
by and among the lenders identified on the signature pages hereof (such lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a “Lender” and collectively as the “Lenders”),
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as the
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, “Agent”), FIFTH THIRD BANK, an Ohio banking
corporation, as joint lead arranger and co-documentation agent (in such
capacities, “Joint Lead Arranger” and “Co-Documentation Agent”, respectively),
PNC BANK, NATIONAL ASSOCIATION, a national banking association, as
co-documentation agent (in such capacity, “Co-Documentation Agent”), PNC CAPITAL
MARKETS LLC, a Pennsylvania limited liability company, as joint lead arranger
(in such capacity, “Joint Lead Arranger”), and INTERNAP NETWORK SERVICES
CORPORATION, a Delaware corporation (“Borrower”).
 
 
 

--------------------------------------------------------------------------------

 


(b)        Section 2.2 of the Credit Agreement is hereby amended and restated in
its entirety as follows:
 
2.2         Term Loan.
 
On the Closing Date, each Lender then a party to this Agreement severally made
term loans (collectively, the “Closing Date Term Loan”) to Borrower in an amount
equal to such Lender’s Pro Rata Share of the Closing Date Term Loan Amount.  As
of the date of the First Amendment (but prior to making any additional term
loans described below), the outstanding principal balance of the Closing Date
Term Loan was $19,000,000.  On the Voxel Acquisition Closing Date, each Lender
then a party to this Agreement severally made term loans to Borrower in an
amount equal to the amount set forth opposite such Lender’s name on Schedule C-2
under the heading “First Amendment Term Loan Increase”; the aggregate principal
amount of all such term loans was $40,000,000 (the “First Amendment Term Loan
Increase”).  Subject to the terms and conditions of this Agreement, on the
Fourth Amendment Effective Date, each Lender set forth on Schedule C-2 under the
heading “Fourth Amendment Term Loan Increase” agrees (severally, not jointly or
jointly and severally) to make a term loan to Borrower in an amount equal to the
amount set forth opposite such Lender’s name on Schedule C-2 under the heading
“Fourth Amendment Term Loan Increase”; the aggregate principal amount of all
such term loans to be $10,000,000 (the “Fourth Amendment Term Loan
Increase”).  When funded, the Fourth Amendment Term Loan Increase shall become
part of, and have all of the terms and conditions applicable to (including
without limitation in respect of pricing, repayments and maturity), the Term
Loan for all purposes hereunder and under the other Loan Documents.  After
making the Fourth Amendment Term Loan Increase on the Fourth Amendment Effective
Date, the outstanding principal balance of the Term Loan shall be
$67,250,000.  The principal of the Term Loan shall be repaid in quarterly
installments on the last day of each fiscal quarter (commencing September 30,
2012), each such quarterly installment in an amount equal to the Quarterly Term
Loan Amortization Amount with a final installment of the unpaid balance on the
Maturity Date.  The outstanding unpaid principal balance and all accrued and
unpaid interest on the Term Loan shall be due and payable on the earlier of
(i) the Maturity Date, and (ii) the date of the acceleration of the Term Loan in
accordance with the terms hereof.  Any principal amount of the Term Loan that is
repaid or prepaid may not be reborrowed.  All principal of, interest on, and
other amounts payable in respect of the Term Loan shall constitute Obligations.
 
(c)        Section 2.4(c)(ii) of the Credit Agreement is hereby amended and
restated in its entirety as follows:
 
(ii)         Term Loan Commitments.  The Term Loan Commitments shall be reduced
to $0 and terminated upon the funding of the Fourth Amendment Term Loan
Increase.
 
 
-2-

--------------------------------------------------------------------------------

 
 
(d)         Section 3.2 of the Credit Agreement is hereby amended by deleting
the parenthetical “(including the Term Loans advanced as part of the First
Amendment Term Loan Increase)”.
 
(e)         Section 3.3 of the Credit Agreement is hereby amended by deleting
the date “November 2, 2014” and inserting the date “August 30, 2015” in lieu
thereof.
 
(f)          Section 7(b) of the Credit Agreement is hereby amended by deleting
the amount “$30,000,000” and inserting the amount “$20,000,000” in lieu thereof.
 
(g)         Section 14.1(a)(xi) is hereby amended and restated in its entirety
as follows:
 
(xi)        amend, modify or eliminate the definitions of Maximum Revolver
Amount, Closing Date Term Loan Amount, First Amendment Term Loan Increase or
Fourth Amendment Term Loan Increase.
 
(h)         Section 15 of the Credit Agreement is hereby amended by adding the
following new Section 15.18:
 
15.18       Joint Lead Arrangers and Co-Documentation Agents.


Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, neither any Co-Documentation Agent nor
any Joint Lead Arranger shall have any duties or responsibilities and neither
any Co-Documentation Agent nor any Joint Lead Arranger shall have or be deemed
to have any fiduciary relationship with any Lender, and no implied
responsibilities, duties or obligations shall be construed to exist in this
Agreement or any other Loan Document.
 
(i)          The following defined terms are each hereby added to Schedule 1.1
to the Credit Agreement in their proper alphabetical order:
 
“Co-Documentation Agent” shall have the meaning set forth in the preamble of
this Agreement.
 
“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement dated
as of the Fourth Amendment Effective Date by and among Borrower, Agent and the
Lenders party thereto.
 
“Fourth Amendment Effective Date” means August 30, 2012.
 
“Fourth Amendment Term Loan Increase” has the meaning specified therefor in
Section 2.2 of the Agreement.
 
“Joint Lead Arranger” shall have the meaning set forth in the preamble of this
Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
 
(j)          Certain defined terms set forth on Schedule 1.1 to the Credit
Agreement are hereby amended and restated in their entirety as follows:
 
“Maximum Revolver Amount” means $70,000,000, decreased by the amount of
reductions in the Revolver Commitments made in accordance with Section 2.4(c) of
the Agreement.
 
“Quarterly Term Loan Amortization Amount” means, as of any date of
determination, an amount equal to $875,000.
 
“Term Loan” means collectively, the Closing Date Term Loan, the First Amendment
Term Loan Increase and the Fourth Amendment Term Loan Increase.
 
(k)         Clause (c) of the definition of “Pro Rata Share” set forth on
Schedule 1.1 to the Credit Agreement is hereby amended and restated as follows:
 
(c)         with respect to a Lender’s obligation to make the Term Loan and
right to receive payments of interest, fees, and principal with respect thereto,
(i) prior to the making of the Fourth Amendment Term Loan Increase, the
percentage obtained by dividing (y) the outstanding principal amount of such
Lender’s portion of the Closing Date Term Loan and First Amendment Term Loan
Increase, by (z) the aggregate outstanding principal amount of the Closing Date
Term Loan and First Amendment Term Loan Increase, and (ii) from and after the
making of the Fourth Amendment Term Loan Increase, the percentage obtained by
dividing (y) the outstanding principal amount of such Lender’s portion of the
Term Loan by (z) the outstanding principal amount of the Term Loan, and


(l)          Schedule C-1 to the Credit Agreement is hereby replaced by Schedule
C-1 attached hereto.
 
(m)        Schedule C-2 to the Credit Agreement is hereby replaced by Schedule
C-2 attached hereto.
 
3.           Continuing Effect.  Except as expressly set forth in Section 2 of
this Amendment, nothing in this Amendment shall constitute a modification or
alteration of the terms, conditions or covenants of the Credit Agreement or any
other Loan Document, or a waiver of any other terms or provisions thereof, and
the Credit Agreement and the other Loan Documents shall remain unchanged and
shall continue in full force and effect, in each case as amended hereby.  This
Amendment is a Loan Document.
 
4.           Reaffirmation and Confirmation.  Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement and the other Loan Documents
to which it is a party represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement or any other Loan Document.  Borrower hereby
agrees that this Amendment in no way acts as a release or relinquishment of the
Liens and rights securing payments of the Obligations.  The Liens and rights
securing payment of the Obligations are hereby ratified and confirmed by
Borrower in all respects.
 
 
-4-

--------------------------------------------------------------------------------

 
 
5.           Conditions to Effectiveness.  This Amendment shall become effective
upon the satisfaction of each of the following conditions precedent, in each
case satisfactory to Agent in all respects:
 
(a)         Agent shall have received a copy of this Amendment executed and
delivered by Agent, the Lenders and the Loan Parties and each of the other
documents, instruments and agreements listed on the closing checklist attached
hereto as Exhibit A;
 
(b)         Borrower shall have paid all fees, costs and expenses due and
payable as of the date hereof under the Credit Agreement and the other Loan
Documents; and
 
(c)         no Default or Event of Default shall have occurred and be continuing
on the date hereof or as of the date of the effectiveness of this Amendment.
 
6.           Representations and Warranties.  In order to induce Agent and
Lenders to enter into this Amendment, each Loan Party hereby represents and
warrants to Agent and Lenders that:
 
(a)         After giving effect to this Amendment, all representations and
warranties contained in the Loan Documents to which such Loan Party is a party
are true, correct and complete in all material respects (except that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality or dollar
thresholds in the text thereof) on and as of the date of this Amendment (except
to the extent any representation or warranty expressly relates solely to an
earlier date in which case such representations and warranties shall be true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality or dollar thresholds in the text thereof)
on and as of such earlier date);
 
(b)         No Default or Event of Default has occurred and is continuing; and
 
(c)         This Amendment and the Loan Documents, as modified hereby,
constitute legal, valid and binding obligations of such Loan Party and are
enforceable against such Loan Party in accordance with their respective terms,
except as enforcement may be limited by equitable principles or by bankruptcy,
insolvency, reorganization, moratorium or similar laws relating to or limiting
creditors’ rights generally.
 
7.           Joint Lead Arrangers and Co-Documentation Agents.  Upon the
effectiveness of this Amendment, Fifth Third Bank, an Ohio banking corporation,
shall be deemed to be a joint lead arranger and a co-documentation agent (in
such capacities, “Joint Lead Arranger” and “Co-Documentation Agent”,
respectively), PNC Bank, National Association, a national banking association,
shall be deemed to a co-documentation agent (in such capacity, “
Co-Documentation Agent”), and PNC Capital Markets LLC, a Pennsylvania limited
liability company, shall be deemed to be a joint lead arranger (in such
capacity, “Joint Lead Arranger”).
 
 
-5-

--------------------------------------------------------------------------------

 
 
8.           Miscellaneous.
 
(a)         Expenses.  Borrower agrees to pay on demand all reasonable costs and
expenses of Agent and the Lenders (including reasonable attorneys’ fees)
incurred in connection with the preparation, negotiation, execution, delivery
and administration of this Amendment and all other instruments or documents
provided for herein or delivered or to be delivered hereunder or in connection
herewith.  All obligations provided herein shall survive any termination of this
Amendment and the Credit Agreement as amended hereby.
 
(b)         Choice of Law and Venue; Jury Trial Waiver; Reference
Provision.  Without limiting the applicability of any other provision of the
Credit Agreement or any other Loan Document, the terms and provisions set forth
in Section 12 of the Credit Agreement are expressly incorporated herein by
reference.
 
(c)         Counterparts.  This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.
 
9.           Release.
 
(a)         In consideration of the agreements of Agent and Lenders contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, each Loan Party, on behalf of
itself and its successors, assigns, and other legal representatives, hereby
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and Lenders, and their successors and assigns, and their
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, each Lender and all such other Persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, controversies,
damages and any and all other claims, counterclaims, defenses, rights of
set-off, demands and liabilities whatsoever (individually, a “Claim” and
collectively, “Claims”) of every name and nature, known or unknown, suspected or
unsuspected, both at law and in equity, which such Loan Party or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment for or on account of,
or in relation to, or in any way in connection with any of the Credit Agreement,
or any of the other Loan Documents or transactions thereunder or related
thereto.
 
(b)         Each Loan Party understands, acknowledges and agrees that the
release set forth above may be pleaded as a full and complete defense and may be
used as a basis for an injunction against any action, suit or other proceeding
which may be instituted, prosecuted or attempted in breach of the provisions of
such release.
 
(c)         Each Loan Party agrees that no fact, event, circumstance, evidence
or transaction which could now be asserted or which may hereafter be discovered
shall affect in any manner the final, absolute and unconditional nature of the
release set forth above.
 
[Signature Page Follows]
 
 
-6-

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized and delivered as of the
date first above written.
 

  INTERNAP NETWORK SERVICES
CORPORATION , a Delaware corporation      
 
By:
/s/ John Maggard   Name:   John Maggard  
Title:   Corporate Controller and Assistant Secretary

 
Signature Page to Fourth Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
WELLS FARGO CAPITAL FINANCE, LLC,
a Delaware limited liability company, as Agent and as a Lender
     
 
By:
/s/ Matthew Maclay   Name:   Matthew Maclay  
Title:   Vice President

 
Signature Page to Fourth Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 



 
PNC BANK, NATIONAL ASSOCIATION,
successor to RBC Bank (USA),
as Co-Documentation Agent and a Lender
           
By:  
/s/  
Name:
   
Title:
 

 

  PNC CAPITAL MARKETS LLC, as Joint Lead Arranger      
By:  
/s/  
Name:
   
Title:
 

 
Signature Page to Fourth Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK, an Ohio banking corporation,
as Joint Lead Arranger, Co-Documentation Agent and
a Lender
     
By:  
/s/  
Name:
   
Title:  
 

 
Signature Page to Fourth Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
SUNTRUST BANK,
as a Lender
     
By:  
/s/  
Name:
   
Title:
 


Signature Page to Fourth Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 
CONSENT AND REAFFIRMATION
 
                               Each Guarantor hereby (i) acknowledges receipt of
a copy of the foregoing Fourth Amendment to Credit Agreement (the “Amendment”;
capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Amendment), (ii) consents to Borrower’s execution
and delivery of the Amendment; (iii) agrees to be bound by the Amendment
(including Section 9 thereof); (iv) affirms that nothing contained in the
Amendment shall modify in any respect whatsoever any Loan Document to which it
is a party except as expressly set forth therein; and (v) ratifies, affirms,
acknowledges and agrees that each of the Loan Documents to which such Guarantor
is a party represents the valid, enforceable and collectible obligations of such
Guarantor, and further acknowledges that there are no existing claims, defenses,
personal or otherwise, or rights of setoff whatsoever with respect to the Credit
Agreement or any other such Loan Document.  Each Guarantor hereby agrees that
the Amendment in no way acts as a release or relinquishment of the Liens and
rights securing payments of the Obligations.  The Liens and rights securing
payment of the Obligations are hereby ratified and confirmed by such Guarantor
in all respects.  Although each Guarantor has been informed of the matters set
forth herein and has acknowledged and agreed to same, each Guarantor understands
that neither Agent nor any Lender has any obligation to inform any Guarantor of
such matters in the future or to seek any Guarantor’s acknowledgment or
agreement to future amendments, waivers or consents, and nothing herein shall
create such a duty.
 
[Signature Page Follows]
 
Consent and Reaffirmation to Fourth Amendment to Credit Agreement
 
 
 

--------------------------------------------------------------------------------

 
 

 
CO SPACE, INC.
     
By:  
/s/ John Maggard  
Name:
John Maggard  
Title:  
President and Treasurer

 

 
CO SPACE SERVICES, LLC
     
By:  
/s/ John Maggard  
Name:
John Maggard  
Title:  
President and Treasurer of CO Space, Inc.,
sole member of CO Space Services, LLC

 

 
CO SPACE SERVICES TEXAS, L.P.
     
By:  
/s/ John Maggard  
Name:
John Maggard  
Title:  
President and Treasurer of CO Space, Inc.,
sole member of CO Space Services, LLC,
general partner of CO Space Services Texas, L.P.

 

 
CO SPACE PROPERTIES, LLC
     
By:  
/s/ John Maggard  
Name:
John Maggard  
Title:  
President and Treasurer of CO Space, Inc.,
sole member of CO Space Services, LLC,
sole member of CO Space Properties, LLC

 

 
CO SPACE PROPERTIES TEXAS, L.P.
     
By:  
 /s/ John Maggard  
Name:
John Maggard  
Title:  
President and Treasurer of CO Space, Inc.,
sole member of CO Space Services, LLC,
general partner of CO Space Properties Texas, L.P.

 
Exhibit A-1
 
 
 

--------------------------------------------------------------------------------

 
 

 
VOXEL HOLDINGS, INC.
     
By:  
/s/ John Maggard  
Name:
John Maggard  
Title:  
President and Treasurer

 

 
VOXEL DOT NET, INC.
     
By:  
/s/ John Maggard  
Name:
John Maggard  
Title:  
President and Treasurer

 

 
UBERSMITH, INC.
     
By:  
/s/ John Maggard  
Name:
John Maggard  
Title:  
President and Treasurer

 

 
INTERNAP CONNECTIVITY LLC
     
By:  
/s/ John Maggard  
Name:
John Maggard  
Title:  
President and Treasurer

 
Exhibit A-2